Citation Nr: 0932319	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, in which an evaluation in excess 
of 10 percent for service-connected bilateral pes planus was 
denied.  

This case was previously before the Board in May 2009 at 
which time it was remanded to schedule the Veteran for a 
Board hearing pursuant to his request.  In July 2009, the 
Veteran appeared and testified at a travel Board hearing held 
before the undersigned Acting Veterans Law Judge (AVLJ), who 
was designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  38 
U.S.C.A. §§ 7101(c), 7102 (West 2002).  A transcript of that 
hearing is on file.

At the hearing, additional/new issues were raised by the 
Veteran consisting of: entitlement to service connection for 
bilateral hallux valgus deformity, claimed as secondary to 
bilateral pes planus; and entitlement to service connection 
for degenerative changes of the right foot and great toe, 
claimed as secondary to bilateral pes planus.  These new 
claims are referred to the RO for additional action and 
adjudication, as appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by objective 
evidence of accentuated pain on use and swelling, requiring 
the use of special shoes; the medical records do not reflect 
that the Veteran's pes planus is severe in nature and fails 
to include objective evidence of marked deformities, or 
characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected bilateral flat feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

With respect to the increased rating claim for pes planus, 
the U.S. Court of Appeals for Veterans Claims has held that 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence provided to the Veteran in April 2007 and 
May 2008, he was notified that in order to obtain an 
increased rating, he must present evidence of worsening of 
his service- connected disorder.  Those letters fully 
addressed all notice elements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002). However, that letter did not provide 
that Veteran with the applicable schedular criteria relating 
to the evaluation of his claim, as required by Vazquez-
Flores.  

Defective timing or content of VCAA notice is not prejudicial 
to a claimant if the error does not affect the essential 
fairness of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Defective timing may be cured by a fully compliant notice 
letter followed by a readjudication of the claim.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran has demonstrated actual knowledge 
of what is needed to support his claim as reflected by his 
statements regarding increased severity of his pes planus 
made in May 2007 and May 2008 and during the course of the 
hearing held in July 2009, at which times he specifically 
maintained that his pes planus warrants an evaluation in 
excess of 10 percent.  The Board further finds that a 
procedural defect does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the May 2007 and 2008 
notice letters; the May 2007 rating decision; the March 2008 
statement of the case (SOC), and the June 2008 Supplemental 
SOC.  In addition, the transcript of the July 2009 hearing 
reflects that that the actual rating criteria pertinent to 
the evaluation of pes planus were discussed during the course 
of the hearing.  Thus, the Board finds the Veteran has been 
afforded an opportunity to meaningfully participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication has not been affected.  

Therefore, proceeding with the appeal presently does not 
therefore inure to the Veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the STRs, and VA treatment records.  In 
addition, a comprehensive VA examination was conducted in 
April 2007, and there has been no contention from either the 
Veteran or his representative that this examination was 
inadequate.  

The Board notes that upon VA examination conducted in April 
2007, the Veteran indicated that he was retired and was in 
receipt of disability compensation from the Social Security 
Administration (SSA).  The Board has considered the holding 
of Tetro v. Gober, 14 Vet .App. 100 (2000), and other cases, 
wherein the United States Court of Appeals for Veterans 
Claims (Court) held that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists.  The Veteran has never 
identified records of SSA as being relevant, nor has he or 
his representative requested that VA obtain these records.  
Moreover, the Veteran has reported that all of his treatment 
for his service-connected pes planus has been provided by VA; 
VA treatment records dated from 2005 to 2008; i.e. pertinent 
to the appeal period at issue have been obtained for the 
file.  Also relevant in this respect is the Veteran's 
advancing age, and the fact that the case is under expedited 
review for this reason.  Essentially, there has been no 
argument that the SSA records are pertinent to the claim 
being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In light of the foregoing, the Board finds a remand is not 
necessary in this situation because there is sufficient 
evidence of record with which to make a fully informed 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran).

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

Service connection for pes planus was initially established 
in a Board decision issued in January 1949.  In a February 
1949 rating action implementing that decision, a 10 percent 
evaluation was assigned for pes planus, effective from April 
1948.  The Veteran filed an increased rating claim for this 
disability in March 2007.  

A VA examination of the feet was conducted in April 2007.  
The Veteran complained of pes planus with symptoms of 
weakness, stiffness, swelling and pain, greater on the left 
side.  He reported that pain was aggravated with standing and 
walking.  The report indicated that the Veteran was not 
taking any medication and denied having flare-ups.  It was 
noted that he used a cane and crutches occasionally, but did 
not use a brace, and that he wore a special type of shoes.  
Physical examination indicated that the Veteran walked with a 
cane and a limp.  On palpation, the Veteran had bilateral 
foot pain with 1+ edema and mild tenderness, greater on the 
left side.  There were no callosities or skin break down.  
The medial longitudinal arch of both feet were flat.  Normal 
alignment of the Achilles tendon was shown on weightbearing 
and non-weightbearing.  A hallux valgus deformity was noted 
bilaterally.  The impressions consisted of: marked osteopenia 
(shown by April 2007 VA X-ray films); moderate degenerative 
changes with cyst formation at the metatarsophalangeal joint 
of the great toe with moderate hallux valgus (shown by April 
2007 VA X-ray films); and pes planus.  

VA treatment notes dated between 2005 and 2008 include an 
entry dated in August 2006, indicating that the Veteran had 
been seen in the emergency room (ER) with complaints of 
bilateral foot pain, worse on the left side.  It was noted 
that symptoms of swelling with erythema were felt to be due 
to cellulitis.  The assessments included: bilateral foot 
pain, worse over the arch; no evidence of cellulitis; chronic 
stasis edema, and possible gout.  The symptoms were to be 
treated with antibiotics.  When seen by VA podiatry in 
September 2006, the Veteran gave a long history of arch pain 
since service.  X-ray films revealed no bony abnormalities.  
Plantar fasciitis was diagnosed, with treatment to include 
receiving specially made shoes from VA.  In November 2006, 
the Veteran was seen by podiatry for routine care of corns, 
calluses and the nails.  An August 2007 entry indicated that 
the Veteran was using elastic compression hose and needed new 
orthopedic shoes.  The assessments included lower edema 
vascular insufficiency; pes planus was not diagnosed at that 
time.  

The Veteran presented testimony at a travel Board hearing 
held in July 2009.  The Veteran reported that he received 
routine VA foot treatment about every 6 months, with the 
understanding that he could go in at any time for pressing 
problems.  He indicated that he received special shoes from 
VA and had gone through two pairs since being examined in 
2007.  He also mentioned that he was issued a walker and a 
cane due to flat feet.  The Veteran indicated that 
examination of the feet had revealed pain in the arches and 
calluses, but indicated that essentially nothing had been 
discussed regarding foot abnormalities or deformities.  The 
Veteran and his representative indicated that the Veteran had 
additional problems including hallux valgus and degenerative 
changes, believed to be related to service-connected pes 
planus, and discussed with the AVLJ the fact that these 
additional conditions were not presently service connected.  
The parties to the hearing agreed that these conditions would 
be considered as new claims brought under the theory of 
secondary service connection.  

Pertinent Law and Regulations and Analysis

The Veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected bilateral pes 
planus.  He maintains that his foot condition is manifested 
by swelling and pain, particularly in the left foot.  The 
Veteran reported that VA had shoes made for him, which were 
described as not that helpful, and indicated that he could 
walk for about 20 yards before he had to stop.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2008).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Service connection for bilateral pes planus, rated as 10 
percent disabling has been in effect since April 1948.  The 
Veteran filed a claim for an increased rating in March 2007. 

The Veteran's service-connected bilateral pes planus 
disability is currently assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under 
Diagnostic Code 5276, for acquired flatfoot, a 10 percent 
rating is assigned where bilateral flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, either bilateral or unilateral.  For severe 
bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, a 30 percent rating is assigned.  
For bilateral pronounced flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliance, 
a 50 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

After a thorough review of the evidence of record, the Board 
concludes that a rating in excess of 10 percent evaluation is 
not warranted for the Veteran's service-connected bilateral 
pes planus.  Initially, the evidence of record fails to 
demonstrate severe bilateral pes planus.  No evidence during 
the appeal period, to include findings made on VA examination 
conducted in April 2007, reveals objective evidence of marked 
deformity such as pronation or abduction.  No callosities 
were shown upon VA examination of 2007, or subsequently, nor 
were any noted in November 2006 upon a routine VA podiatry 
appointment.  

The Veteran has reported having accentuated pain on use and 
swelling of the feet, and such findings were documented upon 
VA examination of 2007.  However, these limited findings, in 
and of themselves, are insufficient to support an increased 
evaluation of 30 percent for pes planus.  Moreover, with 
respect to symptoms of pain and swelling affecting the feet, 
it is clear that the Veteran has several non service-
connected conditions impacting the feet, including plantar 
fasciitis, vascular insufficiency-causing lower edema, 
moderate hallux valgus and moderate degenerative changes with 
cyst formation, which are contributing to these symptoms.  

In addition, while the file does reflect that the Veteran was 
issued special shoes by VA in conjunction with his pes 
planus, this fact in and of itself, or even in combination 
with symptoms of foot pain and swelling does not provide the 
basis for the assignment of a 30 percent evaluation, nor is 
the Veteran's pes planus productive of any of the other 
manifestations required for the assignment of a 50 percent 
evaluation.  Accordingly, the Board finds that the overall 
picture of the symptomatology of the Veteran's bilateral pes 
planus does not support a rating in excess of 10 percent 
evaluation under the pertinent rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 
Vet. App. 202 (1995), with regard to the Veteran's bilateral 
pes planus.  The Court of Appeals for Veterans Claims (Court) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 
5276 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The Board has also considered other diagnostic codes 
pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, at this point the Veteran's 
service-connected pes planus does not include any 
etiologically related components to include: weak foot, claw 
foot, anterior metatarsalgia, hallux valgus, hallux rigidus, 
hammertoe, or malunion or nonunion of the metatarsal bones.  
Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 
and 5283 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277-83 (2008).

Finally, the Board has considered whether the schedular 
evaluation is adequate, thus requiring that the RO refer the 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  Higher ratings are provided for certain 
manifestations of the service-connected bilateral pes planus, 
but, as explained above, the medical evidence reflects that 
those manifestations are not present in this case.  Id.  
Moreover, having reviewed medical evidence dated from 2005 to 
2008, there is no indication that pes planus has caused 
frequent, or in fact any, periods of hospitalization.  In 
addition, interference with employment is not a factor in 
this case, given the Veteran's age and the fact that he had 
been retired for many years.  Accordingly, referral of this 
issue for consideration of an extraschedular rating is not 
warranted.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for 
bilateral pes planus at issue at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see 
also Hart, 21 Vet. App. 505.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.

ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


